DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegert et al. (US 8,455,424 B2).
Regarding claims 1, 4-6 and 11-12,  Siegert teaches a liquid cleaning-washing composition (6: 23, 33, claim 4) for removing protein and non-protein stains/soils from variety of surfaces (abstract, 3: 17-35, 5: 35-40, 60-65), comprising;  a): surfactants such as nonionic, cationic and anionic (alkylsulfosuccinic acid & salts); [8: 5-8, 10: 20-40], in the amounts of 8-30 %; [10: 46-48],  b); a protease; [35-40], in the amounts of 2 micrograms to 20 milligrams per gram of composition (which is equal to 0.02% to 2%); [7: 32-35], wherein the composition is at the use pH of 9-11, which anticipates the claimed limitation with sufficient specificity; [6: 35, 51]. 
 Regarding claims 7-10,  Siegert teaches anionic surfactant of alkylbenzene  sulfonate; [6: 39-40, 11: 20-22], nonionic surfactant of alkoxylated (EO) C8-C18 fatty alcohol with 1 to 12 EO; [8: 5-8, 19-35]. 
Regarding claims 13-15,  Siegert teaches, additionally, other ingredients such as buffers, builders and dye; [7: 47-54], and coconut fatty acid as defoamer in the amount of 0.4%; [22: 25-29].  Siegert teaches the composition can be made in different forms such as granules, tablet, packaged portions and pouches. Therefore, it is 
Regarding claims 16-20,  Siegert teaches a method of automatic washing (inside a chamber, laundering or dishwashing); [7: 20-25, 10: 2-3], which inherently includes placing the clothing inside a chamber, introducing water and adding the cleaning composition for removing all kinds of stains namely proteinaceous and otherwise, wherein the method of washing also includes hand washing; [7: 24, 19: 23]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegert et al. (US 8,455,424 B2), as applied to claim 1, and further in view of Smith et al. (US 2009/0165818 A1). 
Regarding claims 2 and 21,  Siegert does not specifically teach the pH range of 11-12. However, the analogous art of Smith teaches a cleaning composition with similar components wherein the composition has a pH range of 8-10 and to about higher than 12, even though the higher than pH=12 is not preferred due to being in the range of approaching a caustic state; [0080, 0236, 0240].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to increase the alkalinity of cleaning solution to about pH of 11-12 with the motivation of enhancing the detersive efficacy of the composition as taught by Smith above.  As construed, this pH  increase will not adversely affect the nature and compositional integrity of Siegert’s cleaning composition by any means, in absence of any evidence to the contrary.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siegert et al. (US 8,455,424 B2) in view of Smith et al. (US 2009/0165818 A1).  
Regarding claims 22, Siegert teaches a liquid cleaning-washing composition (6: 23, 33) for removing protein and non-protein stains/soils from variety of surfaces (abstract, 3: 17-35, 5: 35-40, 60-65), comprising;  a): surfactants such as nonionic, cationic and anionic (alkylsulfosuccinic acid & salts); [8: 5-8, 10: 20-40], b); a protease;
 [35-40], wherein the composition is at the use pH of 9-11; [6: 35, 51].
Regarding claims 22-23,  Siegert does not specifically teach the pH range of 11-12. However, the analogous art of Smith teaches a cleaning composition with similar .
Response to Arguments
Applicant's arguments filed 2020/10/27 have been fully considered but they are not persuasive. Because;
A- the amendment of claim 1 does not affect the previous 102(a)(1) rejection wherein there is an anticipatory pH range taught by Siegert.
B-  In response to applicant’s argument (page 6) that “washing conditions are different than property of washing agent itself”; it should be noted that applicant’s assertion, if not incorrect chemically, is quite ambiguous, vague and does not support the instantly claimed limitations.  This is simply because the argued pH condition is, in fact, a direct consequence of the amounts of ingredient within the composition, wherein this amounts of ingredient (responsible for instantly claimed pH range) are identically taught by Siegert.  Furthermore, the argument regarding the relationship between the enzymatic activity and the pH range and its adjustment is also construed as a part of the very same composition, which is added for cleaning.  The argument, basically, is not commensurate with the scope of the claim(s).   Applicant’s argument is not persuasive.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/01/12


/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767